injury statute of limitations applies to a 42 U.S.C. § 1983 action if the
                state has specific statutes of limitations for enumerated intentional torts
                and a residual statute of limitations for other personal injury actions).
                Although he did not file the instant action until 2012, appellant contends
                that the complaint was timely insofar as it related back to a writ petition
                that he filed in December 2007 as to the same allegations underlying the
                complaint. NRCP 15(c) permits an amended pleading to relate back to an
                earlier pleading within the same case, but does not allow for relation back
                to a pleading in a different action. Thus, we conclude that the district
                court correctly dismissed appellant's complaint as untimely, and we
                                          ORDER the ju                                        of the district court AFFIRMED. 2




                                                                                     ibbons


                -   c=t-to /43
                             2                                                        , J.
                Douglas
                          t                                                                               Saitta


                       2 In
                         light of this conclusion, we need not address the district court's
                additional finding that the State of Nevada and the Nevada Department of
                Corrections were not proper defendants insofar as appellant's complaint
                was brought pursuant to 42 U.S.C. § 1983.

                       On May 3, 2013, appellant filed a motion, which appears to ask this
                court to serve a new complaint on certain parties. To the extent that
                appellant seeks to file a new complaint, the district court, rather than this
                court, is the proper venue for filing a new action. See Nev. Const. art. 6, §
                4 (explaining that this court has appellate jurisdiction over civil cases
                arising in the district court); Nev. Const. art. 6, § 6 (providing that the
                district courts "have original jurisdiction in all cases excluded by law from
                the original jurisdiction of the justices' courts"). Accordingly, we deny
                appellant's May 3 motion. We also deny as moot appellant's June 24,
                2013, motion for leave to file for additional relief requested in the district
                court, for appointment of counsel, and for leave to appear before this court.
SUPREME COURT
        OF
     NEVADA
                                                                                                2
(0) 1947A

                     ff.174149.,:).. -AA,,1,51AAVAC.ISC,1r.,U, rA11,-1 ,41111CAVAATATIAP            FAA            MiT441111
                cc: Hon. James Todd Russell, District Judge
                     Frederick Louis Ward
                     Attorney General/Carson City
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A